Citation Nr: 1755653	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-27 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for nerve damage to the right arm and hand.
	
2. Entitlement to service connection for nerve damage to the right leg.
	
3. Entitlement to service connection for a right hip disability.
	 
4. Entitlement to service connection for arthritis of the right leg.

5. Entitlement to service connection for a brain disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, with subsequent National Guard service ending in June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran failed to report for his scheduled May 2011 Board videoconference hearing.  No cause having been provided for the Veteran's failure to appear, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This matter was previously before the Board in December 2012, November 2015, and January 2017; in each instance it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before this matter can be finally adjudicated.  Although the Veteran has been afforded VA examinations in connection with the claims presently on appeal, the Board finds them wanting.  With respect to the Veteran's arthritis claims, the Board observes that the June 2017 VA examiner with whom the Veteran met indicated the lack of any in-service complaints or notations of right leg or hip problems.  That is inaccurate; November 1975 service treatment records reflect complaints of right hip numbness.  The examiner also indicated that there was no evidence of an active current right leg diagnosis.  This statement ignores the previously furnished diagnosis of arthritis.  On remand, a new examiner must re-evaluate the Veteran, to include eliciting information respecting the November 1975 hip issue, and any other in-service right hip or leg symptoms, and must give due consideration to the Veteran's lay statements regarding continuity of symptomatology since separation.  

With respect to the Veteran's brain and nerve issues, a new examiner must conduct a neurological examination, and explain specifically how any current diagnoses of the right hand, arm, or lower extremity relate to the Veteran's diagnosed brain disorder.  The examiner must explain whether the brain disorder, diagnosed as Chiari I malformation, is properly classified as a congenital disease or defect, that is, whether it is susceptible of worsening based on external factors, and whether its secondary manifestations, including nerve problems of the upper or lower extremities, are themselves susceptible of such worsening.  

The examiner is directed to afford due consideration to the Veteran's lay account of his symptomatology since separation, and must not draw conclusions based merely on the lack of treatment sought or received since separation.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure the Veteran's complete service personnel records, and identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  

2. The AOJ should apprise the Veteran that he may submit additional statements or other evidence that may shed light on the in-service incurrence of any of his claimed disabilities.

3. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran, to determine the nature and etiology of his claimed musculoskeletal disabilities, diagnosed as arthritis of the right hip and arthritis of the right lower extremity.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology. The examiner should request that the Veteran address any hip or leg problems he had in service,  to include his treatment in November 1975, and have the Veteran address his symptomatology since service. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed hip and/or leg disabilities are etiologically related to any aspect of the Veteran's military service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a neurological examination with an examiner who has not previously examined the Veteran, to determine the nature and etiology of his brain disorder, and his claimed nerve damage of the right upper extremity and right lower extremity.  The examiner is specifically requested to comment on the following:

a. Is the Veteran's diagnosed Chiari I malformation properly classified as a congenital defect, meaning it is not susceptible of aggravation or worsening, or as a congenital disease, meaning it may be aggravated by external factors, or that it may worsen unpredictably?

b. If the Veteran's diagnosed Chiari I malformation is properly classified as a congenital disease, did the condition clearly and unmistakably exist prior to service, and if so, was it clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.

c. If the Veteran's diagnosed Chiari I malformation is properly classified as a congenital defect, was there a superimposed injury or disease during service?

d. Does the Veteran have a current diagnosis of any neurological disorder of the right upper extremity or right lower extremity, and is any such diagnosed disorder a component or secondary manifestation of the Veteran's diagnosed Chiari I malformation?

e. Is any diagnosed neurological disorder of the right upper extremity or right lower extremity at least as likely as not (a 50 percent or greater probability) etiologically related to any aspect of the Veteran's military service.  

f. Did any neurological disability of the right upper extremity or right lower extremity clearly and unmistakably exist prior to service, and if so, was it clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. After the above development is completed, readjudicate the claim on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




